Title: To Thomas Jefferson from John Trumbull, 23 May 1788
From: Trumbull, John
To: Jefferson, Thomas


          
            
              Dear
              Sir
            
            London 23d. May 1788.
          
          I am this morning favor’d with yours of 18th May:—I am sorry to find from this, that one of your letters has miscarried, and the more mortified as it happens to be that which you mention to have written from Amsterdam containing a draft:—The only letter I have from you since one of three lines the 3d. March: mentioning your intention of leaving Paris on that tour is the present received this morning:—I beg you will therefore inform me immediately, whether you sent that letter by the Post: in which case I must search for it at the post office: or by Mr. Adams: who may in his hurry have carried it with him to America. You will likewise say who the draft was upon and drawn by whom, and when, and payable to whom, that I may inquire whether it has been paid, and stop it if it should in future come thro’ other hands than mine.—Mr. Adams paid me the £8.0. of course: and this I have not expended for you: for the Taylor wishes your Bill to be larger before it is paid and won’t give it me tho I have askd him two or three times—and Brown I deferr’d till I knew your intentions:—I believe what He means to send you of yourself to be the copy, and that Mr. Adams thus the original. They shall now be sent you with the Polyplasiasmos, your approbation of which I doubt, if your taste leads you to admire V. der Werf.
          The Tea Vase. Oldham declares your Idea to be unreconciliable to any convenience without a total change of construction. Mrs. Church has made the attempt at Grays and some other Shops. They all agree that the projection of the robinet is of absolute necessity:—and that whatever form is substituted to the present straight one, still the projection must be preserved: so that all they can do is to exchange the present form for a serpent or something of that kind, which vomiting the water from his mouth, is rather more than less offensive, and at best is not your Idea. The  only form, or the least objectionable to my mind is the Elephants Head and Trunk: if you think well of it I will try to have it executed, but you must expect they will charge high enough.
          The Celestini—Walker has not yet quite satisfied himself with. He thinks he shall succeed, and promises you the first successful production.
          Stockdale to whom I have deliver’d your letter promises to send the books and your account next week. Those you request of me from Lackington shall come at the same time. The other letter to Dublin goes by this Post.
          The Chariot I will enquire about.—Mr. Church left us yesterday for Down Place, for the Summer. Was well as was Mrs. C. I hope the young ladies with you are so. I am with all Esteem your
          
            Jno. Trumbull
          
        